Name: 93/520/EEC: Council Decision of 27 September 1993 amending Decision 93/16/EEC on the extension of the legal protection of topographies of semiconductor products to persons from the United States of America and certain territories
 Type: Decision_ENTSCHEID
 Subject Matter: electronics and electrical engineering;  executive power and public service;  research and intellectual property;  America
 Date Published: 1993-10-02

 Avis juridique important|31993D052093/520/EEC: Council Decision of 27 September 1993 amending Decision 93/16/EEC on the extension of the legal protection of topographies of semiconductor products to persons from the United States of America and certain territories Official Journal L 246 , 02/10/1993 P. 0031 - 0032 Finnish special edition: Chapter 17 Volume 1 P. 0119 Swedish special edition: Chapter 17 Volume 1 P. 0119 COUNCIL DECISION of 27 September 1993 amending Decision 93/16/EEC on the extension of the legal protection of topographies of semiconductor products to persons from the United States of America and certain territories(93/520/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 87/54/EEC of 16 December 1986 on the legal protection of topographies of semiconductor products (1), and in particular Articled 3 (7) thereof, Having regard to the proposal from the Commission, Whereas the right to legal protection of topographies of semiconductor products in the Community applies to persons qualifying for protection under Article 3 (1) to (5) of Directive 87/54/EEC; Whereas the right to protection can be extended, by a Council Decision, to persons who do not benefit from protection under the said provisions; Whereas the extension of protection should, as far as possible, be decided for the Community as a whole; Whereas such protection has previously been extended in respect of the United States of America and certain territories on an interim basis only, in accordance with Council Decision 93/16/EEC of 21 December 1992 on the extension of the legal protection of topographies of semiconductor products to persons from the United States of America and certain territories (2); Whereas in Aruba and the Netherlands Antilles legal protection for topographies of semiconductor products is provided for inter alia by Article 10 of the Netherlands Antilles Copyright Act of 17 December 1912 (as amended); Whereas it is expected that these territories which do not yet have specific legislation will adopt one and will extend it as soon as possible to persons from Member States of the Community benefiting from the right to protection under Directive 87/54/EEC; Whereas it is appropriate to extend such protection on an interim basis to these territories to allow further time for conditions for mutual unlimited protection to be established, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 93/16/EEC shall be replaced by the Annex to this Decision. Article 2 This Decision shall apply from 1 November 1993. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 September 1993. For the Council The President R. URBAIN (1) OJ No L 24, 27. 1. 1987, p. 36. (2) OJ No L 11, 19. 1. 1993, p. 20. ANNEX Anguilla Aruba Bermuda British Indian Ocean Territory British Virgin Islands Cayman Islands Channel Islands Falkland Islands Hong Kong Isle of Man Montserrat Netherlands Antilles Pitcairn St Helena St Helena Dependencies (Ascension, Tristan da Cunha) South Georgia and the South Sandwich Islands Turks and Caicos Islands